

117 SRES 405 ATS: To authorize representation by the Senate Legal Counsel in the case of Shawn Musgrave v. Mark Warner and the U.S. Senate Select Committee on Intelligence.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 405IN THE SENATE OF THE UNITED STATESOctober 1, 2021Mr. Schumer (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize representation by the Senate Legal Counsel in the case of Shawn Musgrave v. Mark Warner and the U.S. Senate Select Committee on Intelligence.Whereas, the U.S. Senate Select Committee on Intelligence and Senator Mark Warner, Chairman of the Committee, have been named as defendants in the case of Shawn Musgrave v. Mark Warner and the U.S. Senate Select Committee on Intelligence, Civil Action No. 1:21–cv–02198, pending in the United State District Court for the District of Columbia;Whereas, pursuant to sections 703(a) and 704(a)(1) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the Senate may direct its counsel to defend Committees and Members of the Senate in civil actions relating to their official responsibilities: Now therefore, be itThat the Senate Legal Counsel is authorized to represent the Select Committee on Intelligence and Senator Warner in the case of Shawn Musgrave v. Mark Warner and the U.S. Senate Select Committee on Intelligence.